DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references cited by applicants in the information disclosure statement filed on 3/3/2021, 4/16/2021, 7/16/2021, and 11/5/2021, have been made of record. The Examiner has considered the voluminous references.
Applicant is advised that the MPEP states the following with respect to large information disclosure statements:
Although a concise explanation of the relevance of the information is not required for English language information, applicants are encouraged to provide a concise explanation of why the English-language information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability. MPEP § 609.04(a)(lll).

This statement is in accord with dicta from Molins PLC i/. Textron, Inc., 48 F.3d 1172 (Fed. Cir. 1995), stating that forcing the Examiner to find “a needle in a haystack” is “probative of bad faith.” Id. at 1888.
The MPEP provides more support for this position. In a subsection entitled “Aids to Compliance with Duty of Disclosure,” item thirteen states:
It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant information and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to Applicant's attention and/or are known to be of the most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats Inc. 359 F. Supp. 948, (S.D. Fla. 1972). See also MPEP §2004.


While the statement filed does not comply with the guidelines set forth in MPEP regarding both the number of references cited and the elimination of clearly irrelevant art and marginally cumulative information, compliance with these guidelines is not mandatory. Furthermore, 37 CFR 1.97 and 1.98 does not require that the information be material; rather, they allow for submission of information regardless of its pertinence to the claimed invention. Also, there is no requirement to explain the materiality of the submitted references. However, the cloaking of a clearly relevant reference by inclusion in a long list of citations may not comply with the Applicant's duty of disclosure, as discussed in MPEP 2004, and even further reviewing the voluminous references without properly highlighting those documents which have been specifically brought to Applicant's attention and/or are known to be of the most significance makes a serious burden on the examiner and as a result, the quality of the prosecution would have been possibly lowered.
Therefore, it is recommended that if any information that has been cited by Applicants in the previous disclosure statement is known to be material for patentability as defined by 37 CFR 1.56, applicant should present a concise statement as to the relevance of that/those particular documents therein cited.

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” “The present disclosure is directed to,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no written description for the upper limit for the claimed phrase, “the end effector (being) spaced [by] at least 200 mm from any (rotary coupling including a) gear.” There is no upper bound above 200 mm in the disclosure.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On the face of the claims, the upper limit is not claimed in the phrase, “the end effector (being) spaced [by] at least 200 mm from any (rotary coupling including a) gear.” There is no upper bound above 200 mm in the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nguyen et al. (US 2007/0097383) (“Nguyen”).
Claim 1: a first link extending between a proximal end and a distal end; a second link extending between a proximal end and a distal end; a rotary joint disposed between the distal end of the first link and the proximal end of the second link, wherein the first link and the second link are configured to rotate about the rotary joint (FIG. 2, 140, 240; in FIG. 2, leader 242 points to rotary joint); an adjustable 
Claim 2: wherein the first body comprises and adjustment surface and the second body comprises a contact surface, wherein the adjustment surface is disposed against the contact surface when the first body and the second body are rigidly connected (FIG. 5B);
Claim 7: wherein the contact surface is a planar surface (FIG. 5B);
Claim 8: wherein the adjustment surface comprises first and second planar surfaces disposed at an angle (FIG. 5B, angle is about zero or 180 degrees);
Claim 9: a plurality of fasteners connecting the first body to the second body (540/560/etc.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tepolt (US 5746565) in view of Eastman et al. (US 5431529) (“Eastman”). Tepolt discloses:
Claim 13: a first link (18) extending between a proximal end and a distal end; a second link (backend of 20) extending between a proximal end and a distal end; a rotary coupling (“swing point 19”) connected to a distal end of the first link to the proximal end of the second link, the rotary coupling 
Tepolt does not directly show:
Claim 13: the rotary coupling having at least a first gear;
Claim 14: wherein the first link comprises a generally parallel pair of first links and the second link comprises a generally parallel pair of second links, wherein the rotary coupling comprises first and second rotary couplings that translate movement of the pairs of first links to the pair of second links;
Claim 15: a third link connected to distal ends of the pair of second links by first and second bearings, wherein the end effector is attached by a distal end of the third link.
Eastman shows a similar device having:
Claim 13: the rotary coupling having at least a first gear (FIG. 3; column 6, lines 9-16));
Claim 14: wherein the first link comprises a generally parallel pair of first links and the second link comprises a generally parallel pair of second links, wherein the rotary coupling comprises first and second rotary couplings that translate movement of the pairs of first links to the pair of second links (FIG. 1-3);
Claim 15: a third link connected to distal ends of the pair of second links by first and second bearings, wherein the end effector is attached by a distal end of the third link (FIG. 1-3);
for the purpose of decreasing the slip at a rotary axis for better end effector positioning. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Tepolt as taught by Eastman and include Eastman’s similar device having:

Claim 14: wherein the first link comprises a generally parallel pair of first links and the second link comprises a generally parallel pair of second links, wherein the rotary coupling comprises first and second rotary couplings that translate movement of the pairs of first links to the pair of second links;
Claim 15: a third link connected to distal ends of the pair of second links by first and second bearings, wherein the end effector is attached by a distal end of the third link;
for the purpose of decreasing the slip at a rotary axis for better end effector positioning.

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tepolt in view of Eastman and Nguyen. Tepolt discloses all the limitations of the claims as discussed above.
Tepolt does not directly show:
Claim 16: an adjustable joint having disposed between the rotary coupling and the proximal end of the second link, the adjustable joint configured to adjust a pitch or roll of the distal end of the second link;
Claim 17: a first body connected to the rotary coupling; and a second body connected to the proximal end of the second link, wherein the first body and the second body are rigidly connectable at a selected contact angle to adjust a pitch or roll of the second link.
Nguyen shows a similar device having:
Claim 16: an adjustable joint having disposed between the rotary coupling and the proximal end of the second link, the adjustable joint configured to adjust a pitch or roll of the distal end of the second link (FIG. 5A-5B; 540/560);
Claim 17: a first body connected to the rotary coupling; and a second body connected to the proximal end of the second link, wherein the first body and the second body are rigidly connectable at a selected contact angle to adjust a pitch or roll of the second link (FIG. 5A-5B; 540/560);

Claim 16: an adjustable joint having disposed between the rotary coupling and the proximal end of the second link, the adjustable joint configured to adjust a pitch or roll of the distal end of the second link;
Claim 17: a first body connected to the rotary coupling; and a second body connected to the proximal end of the second link, wherein the first body and the second body are rigidly connectable at a selected contact angle to adjust a pitch or roll of the second link;
for the purpose of providing more fine tuning structures for better end effector positioning.

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Eastman. Nguyen discloses all the limitations of the claims as discussed above.
Nguyen does not directly show:
Claim 10: wherein the first link comprises a generally parallel pair of first links and the second link comprises a generally parallel pair of second links, wherein the rotary joint comprises first and second rotary joints and the adjustable joint comprises first and second adjustable joints;
Claim 11: wherein the rotary joint comprises at least a first gear for translating motion from the first link to the second link.
Eastman shows a similar device having:
Claim 10: wherein the first link comprises a generally parallel pair of first links and the second link comprises a generally parallel pair of second links, wherein the rotary joint comprises first and second rotary joints and the adjustable joint comprises first and second adjustable joints (FIG. 1-3);

for the purpose of decreasing the slip at a rotary axis for better end effector positioning. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Nguyen as taught by Eastman and include Eastman’s similar device having:
Claim 10: wherein the first link comprises a generally parallel pair of first links and the second link comprises a generally parallel pair of second links, wherein the rotary joint comprises first and second rotary joints and the adjustable joint comprises first and second adjustable joints;
Claim 11: wherein the rotary joint comprises at least a first gear for translating motion from the first link to the second link;
for the purpose of decreasing the slip at a rotary axis for better end effector positioning.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Eastman and Tepolt. Nguyen discloses all the limitations of the claims as discussed above.
Nguyen does not directly show:
Claim 12: wherein the end effector supported by the distal end of the second link is spaced by at least 200 mm (7.87 in) from any gear.
Tepolt shows a similar device having:
Claim 12: wherein the end effector supported by the distal end of the second link is spaced by at least 200 mm (7.87 in) from any gear (21/64 is at least 11 inches away from 20 since 18/20 are 5 + 6 inches long from “The first arm portion is about five inches long and the second arm portion is about six inches long.”);

Claim 12: wherein the end effector supported by the distal end of the second link is spaced by at least 200 mm (7.87 in) from any gear;
for the purpose of increasing the range of the end effector for increased transfer efficiency of the wafer.

Claims 3-6 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Yahara et al. (Japanese Patent Publication 9-213768) (“Yahara”). Nguyen discloses all the limitations of the claims as discussed above; and
Claim 18: a first body (242) having a first end configured for attachment to one of a rotary joint (FIG. 2/5B) and an elongated link (242), the first body having an adjustment surface (FIG. 5A-5B); a second body (250/510) having a first end configured for attachment to the other of the rotary joint and the elongated link, the second body having a contact surface (FIG. 5A-5B), wherein the adjustment surface is disposed against the contact surface when the first body and the second body are rigidly connected (FIG. 5A-5B; via 540/560).
Nguyen does not directly show:
Claim 3: wherein the first body further comprises: at least a first adjustment aperture extending through the adjustment surface, the first adjustment aperture being internally threaded; and a first set screw disposed in the first adjustment aperture, wherein the first set screw is configured for advancement and retraction through the first adjustment aperture to selectively disposed a tip of the first set screw above or below the adjustment surface;

Claim 5: wherein the first body further comprises: at least a second adjustment aperture extending through the adjustment surface, the second adjustment aperture being internally threaded; and a second set screw disposed in the second adjustment aperture, wherein the second set screw is configured for advancement and retraction through the second adjustment aperture to selectively disposed a tip of the second set screw above or below the adjustment surface;
Claim 6: wherein a distances of tips of the first and second set screws above the adjustment surface adjust a contact angle between the adjustment surface and the contact surface in two axes when the first body and the second body are rigidly connected;
Claim 18: at least a first set screw disposed in a first adjustment aperture extending through the adjustment surface, wherein the first set screw is configured for advancement and retraction through the first adjustment aperture to selectively disposed a tip of the first set screw above or below the adjustment surface;
Claim 19: wherein a distance of a tip of the set screw above the adjustment surface adjusts a contact angle between the adjustment surface and the contact surface in at least a first axis when the first body and the second body are rigidly connected;
Claim 20: wherein the contact surface is a planar surface and the adjustment surface has at least first and second planar surfaces.
Yahara shows a similar device having:
Claim 3: wherein the first body further comprises: at least a first adjustment aperture extending through the adjustment surface, the first adjustment aperture being internally threaded; and a first set screw disposed in the first adjustment aperture, wherein the first set screw is configured for 
Claim 4: wherein a distance of a tip of the set screw above the adjustment surface adjusts a contact angle between the adjustment surface and the contact surface in a first axis when the first body and the second body are rigidly connected;
Claim 5: wherein the first body further comprises: at least a second adjustment aperture extending through the adjustment surface, the second adjustment aperture being internally threaded; and a second set screw disposed in the second adjustment aperture, wherein the second set screw is configured for advancement and retraction through the second adjustment aperture to selectively disposed a tip of the second set screw above or below the adjustment surface;
Claim 6: wherein a distances of tips of the first and second set screws above the adjustment surface adjust a contact angle between the adjustment surface and the contact surface in two axes when the first body and the second body are rigidly connected;
Claim 18: at least a first set screw disposed in a first adjustment aperture extending through the adjustment surface, wherein the first set screw is configured for advancement and retraction through the first adjustment aperture to selectively disposed a tip of the first set screw above or below the adjustment surface;
Claim 19: wherein a distance of a tip of the set screw above the adjustment surface adjusts a contact angle between the adjustment surface and the contact surface in at least a first axis when the first body and the second body are rigidly connected;
Claim 20: wherein the contact surface is a planar surface and the adjustment surface has at least first and second planar surfaces;
for the purpose of providing a more solid structure (15 on 6 in Yahara) on which to rigidly adjust the end effector (8/11) for better transferring of a wafer on the end effector.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Nguyen as taught by Yahara and include Yahara’s similar device having:
Claim 3: wherein the first body further comprises: at least a first adjustment aperture extending through the adjustment surface, the first adjustment aperture being internally threaded; and a first set screw disposed in the first adjustment aperture, wherein the first set screw is configured for advancement and retraction through the first adjustment aperture to selectively disposed a tip of the first set screw above or below the adjustment surface;
Claim 4: wherein a distance of a tip of the set screw above the adjustment surface adjusts a contact angle between the adjustment surface and the contact surface in a first axis when the first body and the second body are rigidly connected;
Claim 5: wherein the first body further comprises: at least a second adjustment aperture extending through the adjustment surface, the second adjustment aperture being internally threaded; and a second set screw disposed in the second adjustment aperture, wherein the second set screw is configured for advancement and retraction through the second adjustment aperture to selectively disposed a tip of the second set screw above or below the adjustment surface;
Claim 6: wherein a distances of tips of the first and second set screws above the adjustment surface adjust a contact angle between the adjustment surface and the contact surface in two axes when the first body and the second body are rigidly connected;

Claim 19: wherein a distance of a tip of the set screw above the adjustment surface adjusts a contact angle between the adjustment surface and the contact surface in at least a first axis when the first body and the second body are rigidly connected;
Claim 20: wherein the contact surface is a planar surface and the adjustment surface has at least first and second planar surfaces;
for the purpose of providing a more solid structure (15 on 6 in Yahara) on which to rigidly adjust the end effector (8/11) for better transferring of a wafer on the end effector.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10090188 discloses adjustment structures 218/228/etc.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803. The examiner can normally be reached Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerald McClain/Primary Examiner, Art Unit 3652